                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

DAVID VORCE and JUDITH VORCE,

           Plaintiffs,
v.                                CASE NO.: 8:18-cv-2810-T-33AAS

INTERNATIONAL FELLOWSHIP OF
CHAPLAINS,

          Defendant.
_______________________________/

                                ORDER

      This cause comes before the Court pursuant to Plaintiffs

David Vorce and Judith Vorce's Amended Motion for Remand (Doc.

# 7), which was filed on December 3, 2018.           On December 10,

2018, Defendant International Fellowship of Chaplains filed a

Response in Opposition to the Motion. (Doc. # 9). For the

reasons that follow, the Motion to Remand is denied.

      I.   Background

      The Vorces, a husband and wife residing in Pasco County,

Florida, filed a state court action against the Fellowship on

October 2, 2018, alleging that the Fellowship breached an

April 30, 2016, "Member Retirement Agreement." (Doc. # 1-2).

The   Agreement   is   before   the   Court   and   it   reflects   the

Fellowship's promise to pay David and Joyce Vorce $25,000,

each, per year via monthly payments, for the remainder of the

Vorces' natural lives.      (Id. at 7). The Agreement further
specifies that, should one of the Vorces die, the Fellowship

will pay the surviving spouse $50,000 per year until the death

of both David and Joyce. (Id.).           The Agreement is predicated

upon the Vorces' "investment of 27 years of faithful service"

to   the   Fellowship    as    founders   and   high-level   employees,

including President. (Id. at 6).             The Agreement contains a

one-year provision in which the Vorces agree not to work in a

competing capacity. (Id. at 7). However, that one-year period

has now passed.       The Agreement also provides that the Vorces

may serve as honorary board members for the Fellowship and

memorializes the Vorces' commitment not to make unauthorized

disclosures of the Fellowship's confidential information.

(Id.).

       The Complaint contains two "counts" but the first "count"

simply contains "general allegations" (for instance, stating

that   the   Vorces     seek   an   amount   in   excess   of   $15,000,

describing the relationship between the parties, and setting

forth the terms of the Agreement). (Id. at 2). As such, count

one is not a count at all and does not actually assert a

claim.     The second count of the Complaint is for breach of

contract.

       According   to    the   Vorces'    Complaint,   the   Fellowship

authored two letters, the first on July 6, 2018, and the


                                     2
second    on   August   16,   2018,       unilaterally   indicating    its

decision to discontinue making monthly retirement payments to

the Vorces. (Id. at 3). The Vorces, however, point out that

the Agreement states: "No provision of this Agreement may be

modified,      waived   or     discharged       unless    such     waiver,

modification or discharge is agreed to in writing and signed

by the Member and the Company." (Id. at 10).

     After being served on October 30, 2018, the Fellowship

removed    the   case   to    this    Court    on   November    15,   2018,

predicating subject matter jurisdiction on complete diversity

of citizenship. (Doc. # 1).          Thereafter, the Fellowship filed

its Answer along with Affirmative Defenses. (Doc. # 4).                The

Fellowship's Answer explains that it did not cease making

retirement payments to the Vorces willy-nilly.                 Instead, it

arrived at the decision to cut the Vorces off after making

numerous startling discoveries about the Vorces. According to

the Fellowship: (1) David Vorce lied about his education and

his past work experience; (2) David Vorce was arrested for

assault and battery on a female acquaintance (Jane Doe) during

his employment with the Fellowship; (3) the Vorces attended a

mediation and settled a civil case brought by Jane Doe with

the Fellowship's policy of insurance without authorization

from the Fellowship; (4) later, Jane Doe quit claim deeded


                                      3
real property to the Vorces; and (5) the Vorces used the

Fellowship's resources in an unauthorized manner for their

personal gain. (Id.) Accordingly, the Fellowship filed a

Counterclaim against the Vorces containing the following

counts: fraudulent misrepresentation (Count I); breach of

fiduciary        duties           (Count       II);             and       unjust

enrichment/disgorgement of salary (Count III). (Id.)

      At this juncture, the Vorces seek remand to state court,

arguing that this Court lacks subject matter jurisdiction.

The   Vorces     also      seek    dismissal       of     the     Fellowship's

Counterclaim.1

      II. Discussion

      When    jurisdiction        is   premised         upon    diversity      of

citizenship,     as   is    the   case     here,   28     U.S.C.      §   1332(a)

requires that the parties be citizens of different states and

“the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.”

      A.     Diversity Requirements

      For    a   natural     person,       a   complaint         must     allege

citizenship, not residence, to establish diversity. Molinos

Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1342 n.12


      1
          The Motion to Dismiss will be decided via separate
order.

                                       4
(11th Cir. 2011). Here, the Complaint alleges that the Vorces

are residents of Pasco County, Florida. However, the parties

have supplemented the record to demonstrate that the Vorces

are, in fact, citizens of Florida. (Doc. # 20).

        The    Vorces'   Complaint    incorrectly      states   that    the

Fellowship, a non-profit corporation, has its principal place

of business in Florida.           (Doc. # 1-2 at 2). The Vorces, as

citizens of Florida, seek remand on this basis.             However, the

Fellowship      has   provided    documents   showing    that   it     is   a

Michigan corporation with its principal place of business in

Michigan.       Wayne Williams, the President of the Fellowship,

filed     an   affidavit   confirming     that   the    Fellowship      was

incorporated in Michigan in 1997, and its principal place of

business is in Michigan. (Doc. # 9-1).

        Interestingly, Williams also points out that Judith Vorce

herself electronically signed documents on behalf of the

Fellowship during her employment from 2013 to 2017, stating

that the Fellowship has its principal place of business in

Michigan.       (Id. at 3).      The Fellowship notes that it became

authorized to conduct business in Florida in May of 2008, but

correctly explains that its activities in Florida did not

relinquish its principal place of business in Michigan. (Doc.



                                     5
# 9 at 2).     The Court accordingly finds that the parties are

completely diverse.

      B.      Amount in Controversy

      Although the threshold jurisdictional amount is $75,000,

the Vorces' Complaint only specifies that they seek an amount

in   excess    of    $15,000.      (Doc.   #   1-2    at   ¶   1).   “If    the

jurisdictional       amount   is    not    facially    apparent      from   the

complaint, the court should look to the notice of removal and

may require evidence relevant to the amount in controversy at

the time the case was removed.” Williams v. Best Buy Co., 269

F.3d 1316, 1319 (11th Cir. 2001). Further, if “damages are

unspecified,        the   removing     party    bears      the    burden    of

establishing the jurisdictional amount by a preponderance of

the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

(11th Cir. 2007).

      The Vorces contend that the amount in controversy is less

than $75,000 because, although the Agreement calls for the

payment of $50,000 for the remainder of their natural lives,

at the time of removal, only a few monthly payments had been

missed.       Although the Vorces' arguments are imprecise, the

Court gathers that, at the time of removal, only three monthly

payments of $4,166.66 had been withheld.                   And, "Plaintiffs

submit that as of the date of filing this Motion for Remand

                                      6
all known and actually incurred compensatory and contractual

damages incurred are less than $75,000.01." (Doc. # 7 at 4).

      The   Court     is   not    persuaded      by    the    Vorces'

characterization of the amount in controversy. In Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir.

2010), the court instructed: "a court's analysis of the amount

in   controversy    requirement   focuses   on   how   much   is   in

controversy at the time of removal, not later." The Eleventh

Circuit also stated: "the plaintiffs' likelihood of success on

the merits is largely irrelevant to the court's jurisdiction

because the pertinent question is what is in controversy in

the case, not how much the plaintiffs are ultimately likely to

recover." Id.    The amount in controversy "is not proof of the

amount the plaintiff will recover. Rather, it is an estimate

of the amount that will be put at issue in the course of the

litigation." Id.

      Unlike Pretka, where the court was trying to determine

the amount in controversy in a breach of contract case based

on sum certain initial deposits paid to construct luxury

condominiums, the present breach of contract case involves the

payment of $50,000, yearly, over the course of the Vorces'

natural lives.      True, the Court is unable to determine the

exact amount at issue. This is because no one can predict how

                                  7
long any person is going to live. But, as pointed out in

Pretka: "The law does not demand perfect knowledge or depend

any less on reasonable inferences and deductions than we do in

everyday life. As Justice Holmes observed, 'all life is an

experiment.   Every year if not every day we have to wager our

salvation upon some prophecy based upon imperfect knowledge.'"

808 F.3d at 745 (citing Abrams v. United States, 250 U.S. 616,

630 (1919)(Holmes, J., dissenting)).

     Despite the Vorces' arguments asserted in the Motion to

Remand, it is apparent that the Vorces seek the full benefit

of the bargain that they struck with the Fellowship - payment

of $50,000 for the rest of their natural lives, not merely the

recoupment of the missed payments as of the date of removal.

The value of the Vorces' claim "determines the amount in

controversy" and "[i]n order to ascertain this figure, the

Court must identify 'the monetary value of the object of the

litigation from the plaintiff's perspective.'" James v. Wash.

Nat'l Ins. Co., No. 3:18-cv-628-J-34JRK, 2018 WL 4091001, at

*5 (M.D. Fla. Aug. 28, 2018)(citing Federated Mut. Ins. Co. v.

McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003)).

     In Roe v. Michelin North America, Inc., 613 F.3d 1058,

1064 (11th Cir. 2010), the court explained, "when a district

court can determine, relying on its judicial experience and

                              8
common sense, that a claim satisfies the amount-in-controversy

requirements, it need not give credence to a plaintiff's

representation that the value of the claim is indeterminate."

And, "Eleventh Circuit precedent permits district courts to

make reasonable deductions, reasonable inferences, or other

reasonable extrapolations from the pleadings to determine

whether it is facially apparent that the case is removable.

Put simply, a district court need not suspect reality or

shelve common sense in determining whether the face of a

complaint . . . establishes the jurisdictional amount." Smith

v. Family Dollar Stores, Inc., No. 7:14-cv-161-SLB, 2014 WL

4793445, at *3 (N.D. Ala. Sept. 25, 2014).

     The Court's common sense and experience lead to the

finding that the Fellowship has met its burden with respect to

the amount in controversy. In addition, the analysis provided

in Stuckey v. Cintas Corp., No. 3:13-cv-1060-J-32JBT, 2013 WL

12202925 (M.D. Fla. Nov. 18, 2013), is also instructive.

There, an employment contract entitled Stuckey to an annual

salary of $150,000, payable weekly in the amount of $2,884.62.

Id. at *2.   Stuckey was terminated and he filed suit against

his employer claiming that his termination was without cause.

Id. at *2.   After the employer removed the action, Stuckey

sought remand, arguing that the amount in controversy had not

                              9
been met. Id. at *1.        Similar to what the Vorces now contend,

Stuckey claimed that the amount in controversy "was at most

$52,854.71," which represented past due wages and benefits up

until the time of removal. Id.               The court rejected Stuckey's

position, explaining that "[i]f [p]laintiff prevails in this

case, [d]efendant will be obligated to pay the entire amount

due   under   the   contracts,        i.e.,    over      $230,000,    which    is

significantly in excess of $75,000, regardless of when such

payments become due." Id. at *6.

      The court was persuaded by the unconditional requirement

in the employment contract that payment be made to Stuckey:

"although     [p]laintiff's      future       compensation     may    be    paid

periodically     according       to    [d]efendants'         normal       payroll

practices, it is clearly at issue and it is not contingent or

speculative." Id.        The language in Stuckey's contract is akin

to the language found in the Agreement between the Vorces and

the Fellowship before this Court.

      Unlike the payment of a percentage of a future profit or

the disbursement of a discretionary dividend, the $50,000

yearly   payment    to    the    Vorces      is    not   subject     to   future

contingencies.        Nor       is    such     payment     based     upon     the

Fellowship's whim or discretion.                  "It is well settled that

when an unconditional right to future payments exists, the

                                       10
court may consider such payments in computing the amount in

controversy." Indianer v. Franklin Life Ins. Co., 113 F.R.D.

595, 600 (S.D. Fla. 1986), overruled on other grounds by

Ericsson GE Mobile Commc'ns, Inc. v. Motorola Commc'ns &

Elecs., Inc., 120 F.3d 216, 220 n.14 (11th Cir. 1997).

       The clarification that the Ericsson court provided is

helpful to illustrate the jurisdictional question presented

here. Ericsson and Motorola both bid on a profitable contract

to    work    with   the    City    of    Birmingham    on   communications

technology. Id. at 217.            To Ericsson's chagrin, Motorola was

awarded the multi-million dollar contract. Id. Ericsson sued

in district court to enjoin the execution of the contract

between Motorola and the City, arguing that unfair bidding

practices led to Motorola's success. Id.                Both Motorola and

the    City    sought      dismissal     for   lack    of    subject   matter

jurisdiction. Id. The district court denied the motions to

dismiss, found in favor of Ericsson, and voided the contract

between Motorola and the City. Id. at 218.

        On appeal, the Eleventh Circuit ruled that the district

court should have dismissed the case at the outset for lack of

subject matter jurisdiction. Id. at 222. The Eleventh Circuit

explained that, even if Ericsson prevailed, it would not be

entitled to any money, nor could the court require the City to

                                         11
award the bid to Ericsson: "Under Alabama law, the sole remedy

available to [Ericsson] . . . is an injunction voiding the

contract between Motorola and the City.       . . . . There is no

indication . . . that an unsuccessful bidder has any right or

expectancy to insist upon the award of a contract." Id. at 221

(citations omitted).

     The Eleventh Circuit found the amount in controversy was

less than $75,000 because, even if Ericsson prevailed, "any

benefit that [it] could receive from the injunctive relief

awardable by the district court -- namely, the chance to rebid

for the contract -- is, in our view, too speculative and

immeasurable    to    satisfy   the    amount    in    controversy

requirement."   Id.   at   221-222.   In   contrast,   the   Vorces'

Complaint "seeks equitable relief" including "ordering the

[Fellowship's] compliance with the terms of the Agreement in

making the agreed upon monthly installment payments to the

[Vorces]" for the remainder of their lives. (Doc. # 7 at 4).

See also Forest v. Penn Treaty Am. Corp., 270 F. Supp. 2d

1357, 1368 n.45 (M.D. Fla. 2003)(stating that when "the right

to future payments is unconditional and the relief sought in

the lawsuit encompasses future payments," any future payments

"may be considered when calculating damages for amount in

controversy purposes"); Audrey v. Fed. Kemper Ins. Co., 798 F.

                                12
Supp. 1147, 1150 (E.D. Penn. 1992)(compiling cases stating

that "when an unconditional right to future payments exists,

the court may consider such payments in computing the amount

in controversy.").

     The United States Supreme Court has also explained that,

in removed cases, a possibility that payments will terminate

before the total reaches the federal jurisdictional minimum is

immaterial in determining the district court's jurisdiction if

the right to all payments is in issue. Aetna Cas. & Sur. Co.

v. Flowers, 330 U.S. 464, 468 (1947).          The Court, making

reasonable   inferences,   determines   that     the   amount   in

controversy exceeds $75,000.   The Motion to Remand is denied.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Plaintiffs David Vorce and Judith Vorce's Amended Motion

for Remand (Doc. # 7) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this 22nd

day of January, 2019.




                               13
